          Case 3:19-cv-00508-MMD-CLB Document 27 Filed 04/17/20 Page 1 of 3




1

2

3

4

5

6

7

8

9

10

11

12                            UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14   FOREMOST SIGNATURE INSURANCE                    Case No. 3:19-cv-00508-MMD-CLB
     COMPANY, a Michigan corporation duly
15   licensed to sell and administer insurance       ORDER APPROVING
     in The State of Nevada,
16                                                   STIPULATION FOR EXTENSION
                         Plaintiff,                  OF TIME TO FILE RESPONSE TO
17                                                   JOINT MOTION FOR ENTRY OF
     v.
18                                                   STIPULATED JUDGMENT [ECF 25]
     GMUENDER ENGINEERING, LLC, a
19   Nevada limited liability company; JOSEF     (First Request)
     C. GMUENDER and JANE DOE
20   GMUENDER, husband and wife; MARY E.
     GMUENDER and JOHN DOE MUENDER,
21   husband and wife; WILLIAM HUBER,
     parent and guardian of Ashley Huber and
22   Taylor Huber, individually and as surviving
     children of Kelly Huber, deceased;
23   GRANBY REALTY HOLDINGS, LLC, a
24   Colorado limited liability company;
     GRANITE STATE INSURANCE
25   COMPANY, an Illinois corporation;
     NATIONAL UNION FIRE INSURANCE
26   COMPANY OF PITTSBURGH PA, a
     Pennsylvania corporation,
27
                         Defendants.
28

                         Stipulation and [Proposed] Order for Extension of Time
                                                   1
           Case 3:19-cv-00508-MMD-CLB Document 27 Filed 04/17/20 Page 2 of 3




1           Defendants/Counterclaim and Cross-Claim Plaintiffs, GRANITE STATE
2    INSURANCE COMPANY (“Granite State”) and NATIONAL UNION FIRE INSURANCE
3    COMPANY OF PITTSBURGH, Pa. (“National Union”), by and through its attorneys of
4    record, NICOLAIDES FINK THORPE MICHAELIDES SULLIVAN LLP,
5    Plaintiff/Counterclaim Defendant, FOREMOST SIGNATURE INSURANCE COMPANY
6    (“Foremost”), by and through its counsel of record, CHRISTIAN, KRAVITZ, DICHTER,
7    JOHNSON & SLUGA, LLC, and Defendants/Cross-Claim Defendants, Gmuender
8    Engineering, LLC and Josef C. Gmuender (the “Gmuender Defendants”), by and
9    through its attorneys of record, Lauria Tokunaga Gates & Linn, LLP, hereby stipulate
10   and agree to extend the deadline for Granite State and National Union to file a
11   response to Foremost’s and the Gmuender Defendants’ “Joint Motion for Entry of a
12   Stipulated Judgment Against Gmuender Engineering, LLC and Josef C. Gmuender”
13   (ECF 25)(“the Joint Motion”) to and including May 12, 2020.
14          This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for
15   the requested extension as Granite State, National Union, and their counsel are all in
16   remote protocols due to effective Covid 19 requirements at their normal places of
17   business. Due to remote work protocols, additional time for attorney-client
18   consultation and analysis of the response to the Joint Motion is required. The Parties
19   to this stipulation agree that additional time is needed to fully evaluate and respond to
20   the issues presented by the Joint Motion.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                          Stipulation and [Proposed] Order for Extension of Time
                                                    2
           Case 3:19-cv-00508-MMD-CLB Document 27 Filed 04/17/20 Page 3 of 3




1           This is the parties’ first request for an extension of the response deadline to the
2    Joint Motion.
3    Dated: April 16, 2020                             NICOLAIDES FINK THORPE
                                                       MICHAELIDES SULLIVAN LLP
4

5                                               By:             /s/ Jeffrey N. Labovitch
                                                       Jeffrey N. Labovitch
6                                                      Nevada Bar No. 10915
                                                       4365 Executive Drive, Suite 950
7                                                      San Diego, CA 92121
                                                       Attorney for Defendants/Counterclaim and
8                                                      Cross-Claim Plaintiffs Granite State
                                                       Insurance Company and National Union
9                                                      Fire Insurance Company of Pittsburgh, Pa.
10
     Dated: April 16, 2020                             CHRISTIAN, KRAVITZ, DICHTER,
11                                                     JOHNSON & SLUGA, LLC
12
                                                 By:             /s/ Gena L. Sluga
13                                                     Gena L. Sluga
                                                       Nevada Bar No. 9910
14                                                     8985 South Eastern Avenue, Suite 200
                                                       Las Vegas, NV 89123
15                                                     Attorney for Plaintiff/Counterclaim
                                                       Defendant Foremost Signature Insurance
16                                                     Company

17

18   Dated: April 16, 2020                            LAURIA TOKUNAGA GATES & LINN, LLP

19
                                                 By:            /s/ Mark Tokunaga
20                                                     Mark Tokunaga
                                                       885 Tahoe Blvd., Suite 7
21                                                     Incline Village, NV 89451
                                                       Attorney for Defendants/Cross-claim
22                                                     Defendants Gmuender Engineering, LLC
                                                       and Josef C. Gmuender
23

24
                                                ORDER
25
     GOOD CAUSE SHOWN, IT IS SO ORDERED.
26
     Dated this 17th day of April, 2020.
27                                                     _______________________________
                                                       MIRANDA M. DU.
28                                                     CHIEF UNITED STATES DISTRICT
                                                       JUDGE
                          Stipulation and [Proposed] Order for Extension of Time
                                                    3
